In the deed from Randall to Hawley the grantor did not strictly adhere to the boundaries designated on the Loring map. No distances were given and no map mentioned. The parcel conveyed by that deed was bounded on the north by a fence and, therefore, the line of division between the lands of the parties was defined by that monument. The finding at Special Term that the stumps of posts remaining under ground at the time of the trial mark the line of the fence as it existed at the date of the Randall deed is supported by the weight of evidence.
The judgment of the Appellate Division should be reversed and that of the Special Term affirmed, with costs in this court and in the Appellate Division.
CARDOZO, Ch. J., POUND, CRANE, KELLOGG, O'BRIEN and HUBBS, JJ., concur; LEHMAN, J., not sitting.
Judgment accordingly.